Appeal by the defendant from two judgments of the County Court, Suffolk County (Cotter, J.), both rendered May 16, 1995, convicting him of burglary in the first degree, assault in the first degree (two counts), assault in the second degree, sodomy in the first degree, and robbery in the first degree under Indictment No. 918/94, and burglary in the second degree, assault in the first degree, assault in the second degree (five counts), and resisting arrest under Indictment No. 1921/93, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Appellate review of the issues raised by the defendant concerning the admissibility of his confession and the factual allocution at the pleas is precluded by virtue of his valid waiver of the right to appeal (see, People v Callahan, 80 NY2d 273; People v Kirby, 216 AD2d 586). The defendant’s remaining argument is without merit (see, People v Frederick, 45 NY2d 520, 527; People v Anderson, 203 AD2d 373). Mangano, P. J., Copertino, Altman and Goldstein, JJ., concur.